Title: To John Adams from Thomas Barclay, 17 July 1792
From: Barclay, Thomas
To: Adams, John



Dear Sir
Gibraltar 17th. July 1792

I wrote to you the 28th. of May inclosing a letter which I received from the American prisoners at Algiers—with a Petition which they requested you would lay before the Senate, I now send you a Copy of that petition which came to my hands a few days ago—
The Distracted state of the Empire of Morocco has hitherto prevented my passing to that Country, but it is probably that a short time will restore some kind of Tranquility there, either by the Event of a general Engagement, or by a Division of the Empire—At present Muley Solimon governs the Kingdom of Fez, and his brother Ischem that of Morocco.  and both are preparing to take the field.
Wishing you and Mrs. Adams all the happiness this life can afford, I remain / Dear Sir / Your Very affectionate / Humble servant

Thos Barclay